Citation Nr: 1708151	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-29 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for right arm numbness.

2. Entitlement to service connection for left arm numbness.

3. Entitlement to service connection for right leg numbness.

4. Entitlement to service connection for left leg numbness.

5. Entitlement to service connection for nerve damage of the neck.

6. Entitlement to a compensable disability rating prior to July 23, 2010 and in excess of 30 percent since then for tension headaches.

7. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to September 1981 and from March 1990 to May 1992.  He also had active duty for training (ACDUTRA) in the Reserves from July 2006 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Entitlement to TDIU was raised by the record in his July 2010 substantive appeal.

In a February 2016 decision, the RO granted a 30 percent rating for tension headaches, but only as of July 23, 2010.  The Veteran, however, is presumed to be seeking even higher ratings during the entire period under appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of service connection for right arm numbness, left arm numbness, right leg numbness, left leg numbness, nerve damage of the neck, and TDIU are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Prior to July 23, 2010, the Veteran's headaches resulted in attacks occurring on average once per day lasting for eight hours, during which he reported he was still able to work.

2. As of July 23, 2010, the headaches resulted in attacks occurring on average daily and lasting from six hours to all day, which he reported required him to stay in bed.


CONCLUSIONS OF LAW

1. Prior to July 23, 2010, the criteria for a 30 percent disability rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2. As of July 23, 2010, the criteria for a 50 percent disability rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to the Veteran's appeal.  August 2008 and October 2008 letters notified the Veteran of the information needed to substantiate and complete his claim for an increased disability rating, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of this issue, the notice was timely.  The VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment for increased rating claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letters complied with these notice requirements.

Regarding the duty to assist, the Veteran's VA and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim for an increased rating.

The Veteran was provided VA examinations in connection with his claim.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Board notes the Veteran is service-connected for residuals of traumatic brain injury (TBI).  Under DC 8045, which provides disability rating for residuals of TBI, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  However, here the only service-connected residual in appellate status that is being adjudicated at this time is the Veteran's headaches.

The Veteran's headaches have been rated under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


Diagnostic Code 8100 provides that migraine headaches with characteristic prostrating attacks averaging once in two months over the last several months are rated as 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated as 30 percent disabling.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation, which is also the maximum evaluation available under this Diagnostic Code.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

On November 2008 VA examination, the Veteran reported he had headaches at the top of his head that radiated to his neck, back, arms, and legs, and occurred on average once per day lasting for eight hours.  He stated he was able to work during the headaches, but that he required medication and had difficulty concentrating.  He also reported that during headaches, he was limited in lifting; riding his motorcycle; performing regular house, roof, and yard work; and hunting.

On July 2010 VA examination, the Veteran reported constant, severe headaches that radiated from the beck to the back of his head and down his arms.  He stated the headaches got worse with activity, and that during a headache, he had to stay in bed and was unable to do anything.  He reported having a headache 24 hours per day, and that they caused nausea.  He treated the headaches with over-the-counter pain medication, and reported they affected his ability to lift, bend, or perform strenuous activity; sleep; move his neck; drive; and stand or sit for long periods of time.  The examiner noted the condition had no effect on the Veteran's usual occupation or daily activity.

On September 2010 VA examination, the Veteran continued to report headaches that manifested in the top of his head and radiated down the back of his head.  He reported that when headaches occurred, he stayed in bed and was unable to do anything.  He described the pain as a five on a scale or one to ten, and stated the headaches occurred on average three to five times per day, lasting for two hours each.  He said the pain was "throbbing," and that he continued to treat it with over-the-counter pain medication.  The examiner stated the condition had no effect on the Veteran's usual occupation or daily activity.

On June 2011 VA examination, the Veteran stated he had ongoing pain lasting 24 hours per day, which he rated as a six on a scale of one to ten.

On March 2015 VA examination, the Veteran reported taking prescription medication for his tension headaches.  He reported symptoms of constant head pain, pulsating or throbbing head pain, pain on both sides of the head, pain that worsened with physical activity, nausea, vomiting, sensitivity to light, and sensitivity to sound.  He described the duration of typical head pain as one to two days, and reported prostrating attacks of non-migraine headache pain as very frequent - more frequently than once per month, but denied characteristic prostrating attacks of migraine headache pain.  The examiner noted the Veteran had partial impairment of physical and cognitive employment activities during periods of severe tension headaches.

On review of the record, the Board finds that the disability picture presented by the Veteran's headaches warrants a 30 percent rating but no higher prior to the July 23, 2010 VA examination.  For this period, the Veteran reported very frequent headaches during which he was still able to work, so there is no evidence of headaches productive of severe economic inadaptability.  The Board notes that the term "severe economic inadaptability" is not defined in VA law.  The Court has held that it must also be considered whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 44 (2004).  In addition, VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id., at 446-47.

The Board also finds that as of the July 23, 2010 VA examination, the disability picture presented by the Veteran's headaches warrants a 50 percent rating.  During this period, the Veteran consistently reported headaches that lasted six hours a day up to all day, and that during these headaches he stayed in bed.  While the July 2010 and September 2010 VA examiners noted the Veteran's headaches had no effect on his usual occupation or daily activity, the March 2015 VA examiner stated there would be partial impairment of employment activities during headaches.  Based on the Veteran's reports that he stayed in bed during the headaches, and giving the Veteran all due consideration, the Board finds that as of the July 23, 2010 VA examination, his headache disability alone was productive of - that is, capable of producing - severe economic inadaptability.

Accordingly, the Board finds that entitlement to a 30 percent disability rating prior to July 23, 2010, and a 50 percent disability rating thereafter, is warranted.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  These findings are based on review of all the medical and lay evidence of record.

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's headaches under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's headache symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's headaches have resulted in head pain and some associated symptomatology, such as nausea.  The symptomatology and effects on daily living are contemplated by the rating criteria and do not present an exceptional disability picture. That is, the Board finds that the headache disability is manifested by symptoms and effects on employability which are reflected in the rating criteria.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for headaches is not warranted.  38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Prior to July 23, 2010, a 30 percent disability rating for tension headaches is granted, subject to the laws and regulations governing the payment of VA benefits.

Since July 23, 2010, a 50 percent disability rating for headaches is granted, subject to the laws and regulations governing the payment of VA benefits. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran has reported he has neck nerve damage, bilateral arm numbness, and bilateral leg numbness related to his service-connected back and neck disabilities.  While a November 2008 VA examination declined to make diagnoses due to lack of pathology, the Veteran's private medical records show diagnoses of radiculitis and neuropathy.  The private records; however, do not indicate where these disabilities are manifested.  Therefore, a new VA examination should be provided to determine whether the Veteran has nerve damage, radiculitis, or neuropathy in his neck, arms, and legs.

The Veteran raised the issue of entitlement to TDIU in his substantive appeal, when he reported his all of his conditions on appeal were caused by his service-connected back and neck disabilities, and led him to retire early.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that an examination in which an examiner discusses the impact of the Veteran's service-connected disabilities on his ability to maintain substantially gainful employment, to include providing examples of the type of work he could do, is necessary to assist in developing this appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the neck nerve damage, bilateral arm numbness, and bilateral leg numbness on appeal; this specifically includes treatment records from the VA Medical Center in Richmond, Virginia from February 2016 to the present; from Neurosurgical Associates, P.C. from September 2010 to the present; and from Internal Medicine Associates of Chesterfield from May 2009 to the present.

2. After completing directive (1), the AOJ should schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature, extent and etiology of any current neck nerve damage, bilateral arm numbness, and bilateral leg numbness.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has current neck nerve damage, bilateral arm numbness, and bilateral leg numbness related to service, to include to his confirmed motor vehicle accident?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has current neck nerve damage, bilateral arm numbness, and bilateral leg numbness that are proximately due to his service-connected chronic lumbar strain, cervical spine osteoarthritis with degenerative disc disease, tension headaches, or residuals of traumatic brain injury?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has current neck nerve damage, bilateral arm numbness, and bilateral leg numbness that have been aggravated by his service-connected chronic lumbar strain, cervical spine osteoarthritis with degenerative disc disease, tension headaches, or residuals of traumatic brain injury?

The examiner is specifically asked to comment on the Veteran's private medical records noting diagnoses of diagnoses of radiculitis and neuropathy.  Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should provide the claims file to an appropriate medical professional(s) to assess the impact his service-connected tension headaches; cognitive dysfunction; chronic lumbar strain; cervical spine osteoarthritis with degenerative disc disease and surgical scar; residuals of TBI, to include tremors, memory loss, and insomnia; tinnitus; and bilateral hearing loss have on his employability.

The Veteran's record (to include this remand and post-service treatment records) must be reviewed by the examiner(s) in conjunction with the file review(s).  Upon review of the record, the examiner(s) should offer an opinion regarding the impact the Veteran's service-connected tension headaches; cognitive dysfunction; chronic lumbar strain; cervical spine osteoarthritis with degenerative disc disease and surgical scar; residuals of TBI, to include tremors, memory loss, and insomnia; tinnitus; and bilateral hearing loss have on his ability to engage in substantially gainful employment consistent with his education and experience.  The examiner(s) should describe the types of employment that would be been precluded by the disabilities and the types of employment, if any, that remain feasible despite the disabilities.

4. The AOJ should then review the obtained VA medical opinions to ensure that they are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


